


Exhibit 10.9.3


JEFFREY H. FOSTER
SECOND AMENDMENT TO SEVERANCE AGREEMENT
THIS SECOND AMENDMENT TO SEVERANCE AGREEMENT (this “Second Amendment”) is dated
December 12, 2012, and is between DuPont Fabros Technology, Inc., a Maryland
corporation (the “Company”), DF Property Management LLC, a Delaware limited
liability company (the “LLC”), and Jeffrey H. Foster (the “Executive”).
A.    The Company and the Executive are parties to a Severance Agreement, dated
March 13, 2009, as amended by the First Amendment to Severance Agreement, dated
December 1, 2011 (together, the “Agreement”).
B.    The parties desire to amend the Agreement to modify certain provisions of
the Agreement to ensure that they comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.
Accordingly, the parties agree as follows:
1.Section 2.9 of the Agreement is amended by adding the following sentence to
the end of such Section:


It is further the intention of the parties that all of the payments under
Sections 2.3, 2.4, 2.5 and 2.10 of this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A(a) of the
Code provided under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this Agreement
(and any definitions under this Agreement) will be construed in a manner that
complies with Section 409A, and incorporates by reference all required
definitions and payment terms.
2.Section 2.12 of the Agreement is amended by adding the following sentence to
the end of such Section:


Notwithstanding the foregoing, in the event the period during which Executive
may review and revoke the Release begins in one calendar year and ends in the
following calendar year, the Release Date with respect to any amount payable
under Section 2.3, 2.4, 2.5 or 2.10 shall be in the second calendar year,
regardless of whether Executive executes the Release and the Release becomes
irrevocable during the first calendar year.
3.Section 2.13 of the Agreement is amended and restated as follows:


2.13 General Severance Policies. The benefits provided to Executive pursuant to
Sections 2.3, 2.4, 2.5 and 2.10 are in lieu of, and not in addition to, any
benefits to which Executive may otherwise be entitled under any Company
severance plan, policy or program; provided, however, that if the dollar value
of the benefits to which Executive would otherwise be entitled under any Company
severance plan, policy or program are more favorable in the aggregate to
Executive than the dollar value of the benefits provided under this Agreement,
he/she will be entitled to receive the additional benefits provided under such
other plan, policy or program in accordance with the terms of the plan, policy
or program to the extent the dollar value of such benefits exceeds the dollar
value of the benefits provided under this Agreement. Notwithstanding the
foregoing, in no event shall Executive's entitlement to additional benefits
under any other Company plan, policy or program replace or be a substitute for,
or change the time or form of payment of, the benefits provided under this
Agreement.
4.Unless specifically modified herein, all other terms and conditions of the
Agreement shall remain in effect.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed this Agreement below.
DUPONT FABROS TECHNOLOGY, INC.
By:    /s/ Hossein Fateh                
Name: Hossein Fateh
Title: President and Chief Executive Officer
DF PROPERTY MANAGEMENT LLC
By:    DuPont Fabros Technology, L.P.,
its Managing Member
By:    DuPont Fabros Technology, Inc.,
its General Partner
By:    /s/ Hossein Fateh        
Name: Hossein Fateh
Title: President and Chief
Executive Officer
/s/ Jeffrey H. Foster                    
Jeffrey H. Foster




